Citation Nr: 9905376	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 7, 1992, 
for a 20 percent disability rating for an injury to the right 
deep peroneal nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in August 1994.  That decision granted the 
veteran's claim of entitlement to an increased rating for his 
service-connected injury to the right deep peroneal nerve.  
The effective date for that increased rating was duly 
appealed.

In February 1996 the veteran's claims for an increased rating 
for the injury to the right peroneal nerve, entitlement to 
secondary service connection for a chronic low back 
disability, a left hip disability, and a left knee 
disability, and entitlement to automobile and adaptive 
equipment benefits were denied.  A notice of disagreement was 
received with respect to the denials and a statement of the 
case was provided to the veteran in April 1997.  The veteran 
was informed by the RO in October 1997 that a substantive 
appeal or VA Form 9, Appeal to Board of Veterans' Appeals,  
had not been received with respect to those issues.  The 
veteran was notified that his appeals period had expired with 
respect to those claims in July 1998.  The RO sent the 
veteran a letter dated in December 1998 confirming that those 
issues were not perfected for appeal and informing the 
veteran of his right to appeal the issue of whether a timely 
appeal was filed.  To date, no communication from the veteran 
or his representative addresses that issue.  The only issue 
presently before the Board of Veterans' Appeals (Board) is as 
stated on the first page of this decision.


FINDINGS OF FACT

1.  In a rating decision dated in February 1949 the 
disability rating assigned to the paralysis of the right deep 
peroneal nerve was reduced from 10 percent to noncompensable; 
the veteran was provided notice of this decision and of his 
appellate rights by a letter in February 1949.

2.  The RO issued a rating decision confirming and continuing 
the noncompensable rating assigned to the paralysis of the 
right deep peroneal nerve in April 1949 and notified the 
veteran of this decision that same month.

3.  The RO issued a confirmed rating decision in October 
1959, that denied the veteran's claim for increased 
disability benefits.

4.  VA treatment records dated April 7, 1992, reflect 
findings pertinent to the right deep peroneal nerve which 
showed an increased disability and constitute an informal 
claim for an increased rating for the paralysis of the right 
deep peroneal nerve.

5.  Subsequent to the October 1959 rating decision and prior 
to April 1992, the record contains no communication from the 
veteran or medical evidence which may be accepted as a claim 
for an increased rating for the paralysis of the right deep 
peroneal nerve.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 
1992, for a 20 percent evaluation for injury to the right 
deep peroneal nerve have not been met.  38 U.S.C.A. § 5110 
(West 1991);  38 C.F.R. §§ 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History of the Case

The veteran was initially assigned a 30 percent disability 
rating for incomplete paralysis of the right peroneal nerve, 
secondary to a gunshot wound, by a rating decision dated 
September 1945.  Review of the veteran's service medical 
records reveals he was shot in the right thigh on March 1, 
1945.

In December 1947, after review of a report of VA 
hospitalization in September 1947, the veteran's disability 
rating was revised to include a 30 percent disability rating 
for a gunshot wound to the right thigh with an intermittent 
draining sinus and injury to Muscle Group XV and a 10 percent 
disability rating for incomplete paralysis of the right deep 
peroneal nerve.

The report of the veteran's discharge from hospitalization in 
October 1947 was received later in December 1947 and the 
previous rating decision was confirmed and continued.

The veteran underwent VA examination in January 1948.  A 
neuropsychiatric examination revealed the following findings:  
gait and coordination - o.k., muscle trophic status - no 
atrophy, muscle tonus - o.k., muscle movements - o.k., muscle 
power - no apparent changes.  Hypesthesia along the lateral 
aspect of the leg and upper aspect of the outside of the foot 
was noted.  The examiner noted that the neurological findings 
were confined to neuropathy of the right superficial peroneal 
nerve and consisted of hypesthesia along its innervation.  
The examiner noted that these findings were probably based on 
chronic post-traumatic neuritis of that nerve, rather than 
paralysis, owing to absence of involvement of the peroneus 
longus and brevis.  The diagnosis was chronic neuritis, post-
traumatic mild, of right superficial peroneal nerve.

The veteran's rating was again confirmed and continued by the 
RO in March 1948.

The veteran was examined by VA in January 1949.  He reported 
that on prolonged walking, lifting, or using the leg, it gave 
way.  The right heel ached all the time.  There was a burning 
sensation in the upper thigh.  There was tingling and 
pulsation on the medial side of the right foot and lower leg.  
The examiner noted that both Achilles reflexes were sluggish 
- otherwise normal.  There was no evidence of paralysis or 
sensory changes.  The examiner did note defects in the 
functioning of Muscle Group XV.   The diagnosis was 
"paralysis - right deep peroneal nerve" history of - not 
found on this examination.

In a February 17, 1949 rating decision, the RO assigned a 
noncompensable rating under Diagnostic Code 5315 for the 
paralysis of the right deep peroneal nerve, noting that there 
was no evidence of paralysis of the right deep peroneal nerve 
on the recent examination.  The RO also reduced the 
evaluation of the residuals of the gunshot wound from 30 to 
20 percent.  The veteran was provided a copy of the decision 
under a cover letter that noted he had the privilege of 
submitting evidence on or before April 18, 1949, to show that 
the reduction should not be made.  The veteran's attention 
was directed to an enclosed VA Form FL 8-73, that outlined 
his rights to appeal.

In March 1949 the veteran's accredited representative 
forwarded a medical statement from Dr. C.H.S.  The medical 
statement indicated symptoms of numbness of the inner lower 
right leg.  The doctor noted physical findings of a moderate 
degree of anesthesia of the lower inner right leg.  The 
diagnosis was traumatic neuritis of the cutaneous nerves of 
the right lower thigh.

The RO issued another rating decision in April 1949, provided 
to the veteran under a cover letter dated April 19, 1949.  
That cover letter again referred to the VA FL 8-73 that 
outlined the veteran's right to appeal.  The RO reviewed the 
statement of Dr. C.H.S. submitted in protest of the 
reduction.  The RO also noted a review of the entire record.  
The RO found that the reduction in the residuals of the 
gunshot wound were not warranted, and restored the 30 percent 
rating.  However, it was the rating board's decision that the 
reduction in the evaluation of the nerve injury was 
warranted.

The veteran's accredited representative submitted a September 
1959 medical statement from Dr. F.P.  The doctor noted that 
he examined the veteran in July 1959.  The veteran was noted 
to complain of a throbbing sensation in his right lower limb, 
including the patella, on prolonged standing.  Examination 
showed a well healed scar on the postero-medial aspect of the 
lower third of the right thigh.  The veteran walked with a 
limp.  There was numbness along the saphenous nerve below the 
scar.  There was weakness of the right leg.  The doctor's 
impression was that the scar tissue might be constricting the 
saphenous nerve and be responsible for the veteran's 
symptoms.

In October 1959, the RO issued a confirmed rating decision 
that noted the statement from Dr. F.P.  The RO found that the 
new medical statement noted the same symptoms shown in the 
report of Dr. C.H.S. in February 1949 and already considered 
in the rating of April 1949.  The veteran was notified of the 
decision in a letter dated October 1959.  That letter noted 
that if the veteran had no further evidence, but believed the 
decision was not correct, the veteran could appeal to the 
Board of Veterans Appeals within one year from the date of 
the letter; otherwise, the decision would become final.

Review of the veteran's claims folder is devoid of further 
medical evidence or communication with VA until April 7, 
1992.  On that date, the veteran sought treatment for pain in 
his right leg with numbness at a VA clinic.

The veteran filed a claim for increased compensation, through 
his accredited representative, in June 1993.  He reported 
that treatment records were available at the VA Medical 
Center (VAMC) Palo Alto.  Review of those records reveals 
they begin with the April 7, 1992, treatment record 
previously noted.

On a report of VA examination dated in July 1997, the 
physician noted that the veteran's main concern was that he 
felt "that his foot drop compensation should have been 
retroactive to the time of the nerve injury by the thigh 
wound."  The physician stated that he concurred with the 
veteran.


Analysis

In response to the notification of the February 1949 rating 
decision reducing his disability ratings, the veteran 
submitted new medical evidence.  He did not submit a notice 
of disagreement or express any intent to appeal the decision.  
The veteran was also properly notified of the April 1949 and 
October 1959 rating decisions that confirmed and continued 
the noncompensable rating.  The letters informed the veteran 
of his appellate rights.  He did not submit a Notice of 
Disagreement with the decisions.  The law granted a period of 
one year from the date of notice of the result of a 
determination for the filing of an application for review on 
appeal.  If a Notice of Disagreement was not received within 
the one year period, the determinations were final, and are 
not subject to review on the same factual basis.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936 to 
December 31, 1957; and 38 U.S.C. 4005 (1959); Department of 
Veterans Affairs Regulation 1008; effective January 1, 1959 
to May 28, 1959.

In the instant case, the Board notes that the veteran has 
contended that his 20 percent disability rating for an injury 
to the right deep peroneal nerve should go back to when he 
was released from service.  A VA physician who listened to 
the veteran's history and examined him in July 1997 has 
indicated that he concurs with the veteran that compensation 
should have been retroactive to the time of the in-service 
wound.  However, a review of the record shows that the 
currently assigned rating is controlled by numerous rating 
decisions, all of which are now final.  Under 38 C.F.R. § 
3.105(a), "[p]revious determinations which are final and 
binding, including decisions of ... degree of disability 
...will be accepted as correct in the absence of clear and 
unmistakable error."  To assert a valid claim of clear and 
unmistakable error, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  The 
mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).

The veteran and his representative challenge the February 
1949, April 1949, and October 1959 rating decisions, claiming 
that the RO was incorrect in its decisions because the 
veteran was disabled by the nerve injury then and continued 
to be disabled from 1949 through the assignment of a 
compensable disability rating in 1992.  This argument merely 
contends that the RO failed to properly weigh the evidence of 
record.  As noted above, in order to assert a valid claim of 
CUE, a veteran must assert more than a disagreement as to how 
the facts were weighed or evaluated.  Fugo and Russell, 
supra.  Therefore, this argument, without more, does not show 
that the prior RO's decisions contained CUE.  The veteran has 
not pointed to any erroneous information contained in the 
reports or statements which were before the adjudicators at 
the time of the prior rating decision.  Based on the 
foregoing analysis, the Board is of the view that the 
veteran's arguments do not constitute a valid claim of CUE as 
to the RO's February 1949, April 1949, and October 1959 
rating decision.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1998).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, a VA report of examination or treatment will be 
accepted as an informal claim filed on the date of the 
examination. 

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which", within the 
year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).

Prior to the veteran's current claim, the last final 
adjudication addressing the veteran's disability rating for 
the right peroneal nerve was in October 1959.  The next 
reference regarding that disability which is contained in the 
records assembled for appellate review is a VA treatment 
record dated April 7, 1992.  The RO has accepted the records 
of the April 7, 1992, VA outpatient treatment as showing 
evidence of an increase in the disability and has accepted 
these records as an informal claim for an increase under 
38 C.F.R. § 3.157.

The Board is not able to conclude that the RO fulfilled the 
requirements of section 3.155(a) by "forward[ing]" to the 
veteran an "application form" once it had received his 
informal claim of April 7, 1992.  See 38 C.F.R. § 3.155(a).  
Accordingly, the one-year filing period for such application 
did not begin to run, and the RO has not asserted that his 
April 1992 informal claim is not a cognizable claim for 
effective-date purposes.  In the instant case, since the one-
year period for filing a formal claim was never triggered, 
the April 1992 date of the veteran's "informal claim" must 
be accepted, as a matter of law, as the date of his "claim" 
or "application" for purposes of determining an effective 
date under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a), and 3.157(b)(1).

As noted above, the record is devoid of any communication 
from the veteran regarding this disability or any medical 
evidence regarding the disability since October 1959; thus, 
there is no evidence of record during the one year prior to 
the April 1992 outpatient treatment which may provide a basis 
for an earlier effective date.  The outpatient treatment 
documented on April 7, 1992, provides the earliest possible 
date for a compensable rating pursuant to 38 C.F.R. 
§ 3.400(o)(ii).  As noted above, a VA physician noted in July 
1997 that the veteran felt that his compensation for nerve 
damage should have been retroactive to the time of the nerve 
injury by the thigh wound.  The physician concurred with the 
veteran.  In view of the finality of the prior rating 
decisions in the 1940's and 1950's, and the void in the 
record regarding this disability from 1959 until April 1992, 
the above-cited law and regulations provide no basis for an 
effective date for the increased rating prior to April 1992.


ORDER

The veteran's claim for an effective date earlier than April 
7, 1992, for a 20 percent disability rating for an injury to 
the right deep peroneal nerve is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

